     Case 1:20-cv-01142-LCB-SGC Document 18 Filed 05/07/21 Page 1 of 2                     FILED
                                                                                  2021 May-07 PM 02:31
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

RORY SCALES,                                )
                                            )
       Petitioner,                          )
                                            )
v.                                          )   Case No. 1:20-cv-01142-LCB-SGC
                                            )
JIMMY KILGORE,                              )
                                            )
       Respondent.                          )

                             MEMORANDUM OPINION

      Petitioner Rory Scales, proceeding pro se, filed this action for writ of habeas

corpus on August 7, 2020. (Doc. 1). Scales challenges his three domestic violence

convictions and resulting sentences from the Circuit Court of Talladega County,

Alabama. (Docs. 1, 5, 14). On April 13, 2021, United States Magistrate Judge Staci

G. Cornelius entered a Report and Recommendation pursuant to 28 U.S.C. § 636(b),

recommending that the habeas petition be dismissed without prejudice to allow the

petitioner to exhaust his state law remedies. (Doc. 14). Although the petitioner was

notified of his right to file objections within fourteen (14) days, no objections have

been filed with the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the Magistrate Judge’s Report and Recommendation, the Court
     Case 1:20-cv-01142-LCB-SGC Document 18 Filed 05/07/21 Page 2 of 2




concldues that the Magistrate Judge’s findings are due to be and are hereby

ADOPTED and the recommendation is ACCEPTED.

      Accordingly, the petition for writ of habeas corpus is due to be DISMISSED

WITHOUT PREJUDICE. Further, because the petition does not present issues

that are debatable among jurists of reason, a certificate of appealability is due to be

DENIED. See 28 U.S.C. § 2253(c); Slack v. McDaniel, 529 U.S. 473, 484-85

(2000); Rule 11(a), Rules Governing § 2254 Proceedings.

      A separate Final Judgment will be entered.

      The Clerk of Court is DIRECTED to close the case.

      DONE and ORDERED May 7, 2021.



                                     _________________________________
                                     LILES C. BURKE
                                     UNITED STATES DISTRICT JUDGE




                                          2
